Citation Nr: 9930877	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-29 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1958 to 
July 1960.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The Board notes that, in his December 1995 claim for an 
increased rating for rheumatic heart disease, the veteran 
also requested an evaluation for "service-connected high 
blood pressure and hardening of the arteries".  Although he 
is presently not service-connected for these disorders, the 
symptomatology cannot be dissociated from his service-
connected rheumatic heart disease and will be considered in 
evaluating the veteran's cardiac disability.  See 38 C.F.R. 
§ 4.101 (1997).

Finally, the Board notes that, in his May 1996 notice of 
disagreement and September 1996 personal hearing at the RO, 
the veteran asserted that his service-connected rheumatic 
heart disease prevented him from obtaining and maintaining 
substantially gainful employment due to an inability to pass 
pre-employment medical tests.  By these statements, the 
veteran may be seeking to raise a claim for a total rating 
based upon unemployability due to service-connected 
disabilities and, as such, the RO may wish to contact him to 
clarify his wishes on the matter.


FINDINGS OF FACT

1. All evidence necessary for an equitable resolution of the 
veteran's claim has been obtained by the RO.

2. The veteran's service-connected rheumatic heart disease is 
manifested by an ejection fraction of 40 percent, a 
current workload of 5 to 7 METs of activity and complaints 
of exertional dyspnea, medically attributed to non-service 
connected bronchitis; the service-connected rheumatic 
heart disease does not result in congestive heart failure, 
dyspnea, fatigue, angina, dizziness or syncope nor is 
there left ventricular dysfunction.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 60 percent 
for rheumatic heart disease are not met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7000 (1997), prior to January 12, 1998; 
38 C.F.R. § 4.104 (1999), effective January 12, 1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for rheumatic 
heart disease is plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran with 
respect to this claim is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected rheumatic heart disease, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Factual Background

Service connection for rheumatic heart disease was granted by 
the RO in a March 1961 rating decision based on evidence that 
the veteran was diagnosed with rheumatic heart fever in 
service.  In accordance with the applicable rating criteria, 
the RO assigned a 100 percent convalescent rating for six 
months followed by a protected rating of 30 percent for three 
years.  

In May 1963, the RO reduced the veteran's disability rating 
to 10 percent based on a January and February 1963 VA 
narrative summary that showed that the veteran had a normal 
chest x-ray and was asymptomatic while hospitalized for 
complaints associated with aching joints and hematuria.  In 
January 1983, the RO assigned a 30 percent rating to the 
veteran's service-connected rheumatic heart disease.  That 
decision was based, in large part, on VA hospital records 
showing that he was hospitalized from April to May 1982 for 
half block claudication of the right leg.  An aortoiliac 
angiogram and aorto-biiliac bypass graft were performed.  
Findings of a November 1982 VA examination included 
complaints of chest pain, shortness of breath and slight pain 
over the precordium if he walked one half mile.  There was no 
cardiomegaly.  Diagnoses included aortic valvulitis with 
aortic stenosis due to ancient rheumatic fever, manifested by 
occasional dyspnea and angina.  The veteran did not take 
prescribed cardiac medication.  

In December 1995, the RO received the veteran's claim for an 
increased rating.  In January 1996, he underwent VA cardiac 
examination.  The veteran, who was 56 years old, said he was 
hospitalized in 1959 with joint pain, found to have rheumatic 
fever and told he had an enlarged heart and a heart murmur.  
Approximately ten years later he developed exertional dyspnea 
and was told he had "hardening of the arteries".  He 
underwent numerous diagnostic procedures and, evidently, 
recently had a cardiac catheterization and coronary 
angiography.  The veteran stated that the studies showed he 
had coronary artery disease that did not warrant surgery.  He 
was also treated for high blood pressure.

The veteran currently complained of some exertional dyspnea 
after walking about one half block or climbing one flight of 
stairs.  He slept on one to two pillows and described being 
awakened by a sensation of shortness of breath every few 
months.  He smoked from one half to one pack of cigarettes 
per day.  Approximately once a week he had a sharp precordial 
pain that persisted for a couple of minutes, was unrelated to 
effort and seemed related to movements such as twisting or 
turning.  The VA examiner commented that the pain did not 
have the features of angina and prescribed medications 
included felodipine, Isosorbide, aspirin and nitroglycerin.  
X-rays of the veteran's chest showed borderline cardiomegaly 
and air trapping in the lungs.

On examination, the veteran was observed to be a well-
developed man with a normal brisk gait who did not appear to 
be short of breath with normal activity.  There was no neck 
vein distention in the supine position and his lungs were 
clear to auscultation and percussion.  There was no apparent 
cardiomegaly.  The veteran's heart had a regular rhythm.  
There was a rough aortic ejection systolic murmur that 
appeared to be transmitted to the cervical area with no 
hepatomegaly and no edema of the distal extremities.  Final 
diagnoses were rheumatic heart disease by history and 
arteriosclerotic hypertensive cardiovascular disease, 
physiological class II-III that, the VA examiner said, 
appeared to account for the clinical picture at the time.  In 
a handwritten note, the examiner indicated that the veteran's 
arteriosclerotic hypertensive heart disease was unrelated to 
his rheumatic heart disease.

In an April 1996 statement, a VA physician reported that the 
veteran had ischemia, coronary artery disease with left (CHF) 
(congestive heart failure) ventricular dysfunction, HTN 
(hypertension), diastolic dysfunction and peripheral vascular 
disease.  He had chest pains, shortness of breath and 
claudication with his congestive heart failure.  The veteran 
developed symptoms with minimal activity (walking less than 
one half block) and was under treatment for these conditions 
with prescribed medication for CHF.  The VA physician further 
stated that the veteran's findings were confirmed with 
echocardiography.  He had an EKG with a normal sinus rhythm, 
left ventricular hypertrophy, left atrial enlargement and ST 
and T wave abnormalities consistent with lateral ischemia.  
The veteran also had a Persantine thallium study that 
indicated irreversible areas of ischemia.

At his September 1996 personal hearing at the RO, the veteran 
testified that VA treated him for a heart condition, vascular 
condition, nosebleeds and frequent urination.  He complained 
of shortness of breath, dizziness, sharp chest pains and 
blurred vision.  The veteran experienced shortness of breath 
with any physical activity, e.g., climbing more than one 
flight of steps.  He was told that his nosebleeds were 
related to blood thinning medication prescribed for his 
cardiac problem.  The veteran stated that within the last two 
or three years EKG studies showed that he had two heart 
attacks, nitroglycerin was prescribed and his heart attacks 
related to an enlarged heart and his rheumatic heart disease.  
The veteran reported swelling in his left leg and right arm 
when he bowled and occasional ankle and wrist swelling.  The 
veteran had not worked in five years and indicated that he 
worked in a job for thirty years but, when insurance 
examinations were required, the company refused to insure him 
because of his medical history.  The veteran was told he was 
no longer able to operate a forklift and was transferred to 
shipping and receiving, then told the physical work was too 
stressful for him and left go.  The veteran said he was 
looking for work but he believed his medical history 
prevented him from getting another job.  He believed doctors 
told him he might require aortic valve surgery in the future.  

According to a November 1996 private hospital discharge 
summary, the veteran was hospitalized because of chest pain, 
consistent with angina pectoris.  Physical examination 
findings revealed that pulse was 170/82, the neck veins were 
slightly distended, the heart revealed sinus rhythm with an 
S4 gallop and a faint S3 gallop and no rubs were heard.  A 
short systolic murmur was heard at the apex.  The impression 
was coronary artery disease, angina pectoris, unstable, 
dilated cardiomyopathy, congestive heart failure, 
hypertensive heart disease, vascular hypertension and aortic 
stenosis, by history.

While hospitalized, the veteran was treated with 
nitroglycerin and heparin and underwent left and right heart 
cardiac catheterization with coronary arteriography. An 
echocardiogram report reflected moderate decrease in left 
ventricular function with anterior wall hypokinesis and a 
conclusion of moderate left ventricular dysfunction with 
multiple regional wall motion abnormalities, mild mitral 
regurgitation, mild tricuspid regurgitation and moderate 
aortic stenosis.  A chest x-ray showed mild cardiomegaly and 
normal lungs.  The discharge diagnosis was congestive heart 
failure; secondary diagnoses include dilated cardiomyopathy, 
coronary artery disease, angina pectoris, vascular 
hypertension and probably hypertensive heart disease.

In a May 1997 rating decision, the RO awarded a 60 percent 
disability rating for the veteran's service-connected 
rheumatic heart disease.

Between July 1997 and June 1998, the veteran was regularly 
treated for cardiac and other problems in the VA outpatient 
clinic, according to medical records associated with the 
claims file.  An August 1997 echocardiogram report showed 
mild left ventricular dilation and mild decrease in global 
left ventricular systolic function.  Minimal aortic stenosis 
was diagnosed.

The veteran underwent VA cardiac examination in April 1998 
and complained of dyspnea on exertion.  According to the 
examination report, he became short of breath at a very low 
level of activity, e.g., if he walked one half block, climbed 
one and one half flights of stairs, washed dishes or 
showered.  His shortness of breath was often accompanied by 
dizziness that also occurred when the veteran bent over and 
straightened up.  Stress also caused lightheadedness.  The 
veteran complained of a chest mid sternal pressure for the 
past four years that occurred on the average of once or twice 
per week and occurred both at rest and on exertion, but more 
commonly during the day on exertion.  The veteran obtained 
relief from this pain with nitroglycerin and felt this 
symptom had been stable over time.  He indicated that on 
exertion his real limiting factor was more shortness of 
breath.  The veteran's most recent chest x-ray in January 
1998 showed some air trapping of the lungs.  

On examination, the veteran was not in distress; his blood 
pressure was 140/80 and heart rate regular.  There was a mild 
degree of jugular venous distention, lungs were clear to 
auscultation and percussion and cardiac exam revealed no 
cardiomegaly.  Thee was a soft fourth heart sound and an I/VI 
systolic ejection murmur best heard at the base radiating 
weakly to the neck.  There was a soft but preserved A-2 and 
no AI or MR audible.  There was no cyanosis, clubbing or 
edema noted.

Diagnoses included mild aortic stenosis, atherosclerotic 
heart disease with critical lesion of the proximal left 
anterior descending coronary artery and angina, both 
exertional and non-exertional and anginal equivalent in 
exertional dyspnea that occurred at a very low workload.  
Limiting factor for exertion in the veteran was dyspnea at a 
level of about 3 METs (metabolic equivalents).  (One MET is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  38 C.F.R. § 4.104.)  The VA examiner commented 
that the veteran was significantly incapacitated by this 
complaint.

In June 1998, the veteran underwent VA cardiac examination by 
the same physician who examined him in April 1998.  The 
examination report noted the veteran's history of rheumatic 
fever in 1959 and that he was told he had an abnormal aortic 
valve that closed improperly.  It was further noted that, 
over the last ten years, the veteran became symptomatic 
regarding his heart, with complaints of dyspnea on exertion, 
dizziness and chest tightness.  In November 1983, the veteran 
underwent an aortobifemoral bypass without complication and 
in November 1997 (1996?) he was privately hospitalized for 
chest pain and sustained a small myocardial infarction.

Current laboratory tests included an echocardiogram, in April 
1998, that showed mild concentric left ventricular 
hypertrophy, aortic valve sclerosis and moderate degrees of 
global left ventricular dysfunction with fractional 
shortening at a level of 23 out of a normal range of 25.  A 
chest x-ray showed a normal sized heart without cardiomegaly 
with lung field that revealed no infiltrates or fluid but air 
trapping was observed.  The veteran was hospitalized in May 
1998 by VA and underwent cardiac catheterization.  Ejection 
fraction was recorded as 40 percent with a globally depressed 
left ventricle.  The veteran had non-obstructive coronary 
artery disease and an aortic valve area interpreted as 
compatible with very mild aortic stenosis.  Dipyridamole 
thallium test results were interpreted as compatible with 
prior myocardial infarction.  

Currently, the veteran complained of mid-sternal chest 
tightness that occurred once or twice per week, lasted two 
minutes at a time and was aborted by sublingual 
nitroglycerine.  The pain was accompanied by shortness of 
breath, occurred at rest or on exertion and was reliably 
reproducible on certain activities, such as cleaning his 
bathtub, washing dishes or mopping the floor.  The pain was 
more stable at present, but had been slightly more frequent 
recently.  The veteran complained of dizziness that occurred 
two or three times per week and was orthostatic, occurring 
after he had bent over or when he arose from a chair or out 
of bed.  The gradually worsening sensation of lightheadedness 
was severe but lasted about fifteen or twenty seconds and had 
been present for the past six years.

The veteran also complained of dyspnea on exertion that had 
been present for the past ten years.  The symptom of chest 
tightness present for the past three years had gradually 
worsened over time and he currently complained of one flight 
dyspnea on exertion, three-pillow orthopnea and no pedal 
edema.  The veteran was able to walk only one half block but 
was limited in walking by a generalized feeling of fatigue, 
rather than shortness of breath.  The veteran had been a one 
half pack of cigarettes per day smoker for twenty years and 
currently had a history of a daily cough productive of thick 
white sputum for the past two years.  His medications 
included sublingual nitro and nitro patch.

On examination, the veteran's blood pressure was 110/80.  
Examination of the head and neck revealed no jugular venous 
distension.  Lungs had minimal rales posteriorly that cleared 
with cough and there was a generalized decrease in breath 
sounds without rhonchi or wheezing.  There was no 
cardiomegaly.  Left cardiac borders were within 11 sonometers 
in mid-sternal line.  S1 was normal in intensity, S2 was 
physiologically split and A2 was normal in intensity.  There 
was a soft fourth heart sound, but no third heart sound 
present.  There was an I/VI ejection systolic murmur heard at 
the lower left sternal border that radiated weakly to the 
base of the heart.  There was no diastolic murmur and no 
edema at the time of current examination.

Diagnoses and conclusions included atherosclerotic heart 
disease with prior myocardial infarction.  The veteran had 
exertional angina at approximately 5 METs.  Other diagnoses 
included orthostatic hypotension secondary to drug therapy in 
combination with the veteran's cardiac problem; and dyspnea 
on exertion.  The veteran had documented moderate degrees of 
left ventricular dysfunction secondary to a combination of a 
prior myocardial infarction and rheumatic myocardiopathy.

The VA examiner commented that there did not appear to be any 
clinical evidence of congestive heart failure in the veteran, 
with no cardiomegaly, no third heart sound and no signs of 
clinical hypo-profusion.  In the VA physician's opinion, the 
major component of the symptom of dyspnea on exertion in the 
veteran was secondary to chronic bronchitis.  The veteran, in 
terms of the symptom of dyspnea, was limited at approximately 
7 METs of activity.  Chronic obstructive lung disease, 
bronchitic in type, was also diagnosed.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

During the pendency of this appeal, effective January 12, 
1998, VA issued revised regulations amending the section of 
the Rating Schedule dealing with the criteria for diagnosing 
and evaluating cardiovascular disabilities.  62 Fed. Reg. 
65,207 (1997).  The new criteria for evaluating service-
connected disabilities of the cardiovascular system are 
codified at 38 C.F.R. § 4.104.  The revision incorporates 
objective measurements of the level of physical activity, 
expressed numerically in metabolic equivalents (METs), at 
which cardiac symptoms develop.

The METs are measured by means of a treadmill test.  However, 
it is recognized that a treadmill test may not be feasible in 
some instances owing to a medical contraindication, such as 
unstable angina with pain at rest, advanced atrioventricular 
block, or uncontrolled hypertension.  If a treadmill test is 
thought to be inadvisable due to factors including the 
foregoing, the examiner's estimation of the level of 
activity, expressed in METs and supported by examples of 
specific activities, such as slow stair climbing or shoveling 
snow that results in dyspnea, fatigue, angina, dizziness, or 
syncope, is acceptable.  See 38 C.F.R. § 4.104, Note (2).

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old regulations in making its 
rating decision dated March 1996.  The May 1996 statement of 
the case, and the supplemental statement of the case dated in 
May 1997, referred to the regulations then in effect.  In 
October 1998, the RO issued a supplemental statement of the 
case that evaluated the veteran's claim using the new 
regulations.  The veteran was afforded an opportunity to 
comment on the RO's action.  No comments or objections were 
received.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO granted a 60 percent rating based upon the old rating 
criteria for Diagnostic Code 7000.  Under the old rating 
criteria, in effect prior to January 12, 1998, a 60 percent 
rating was warranted when the heart was definitely enlarged, 
with severe dyspnea on exertion, elevation of the systolic 
blood pressure, or such arrhythmias such as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia, 
with more than light manual labor precluded.  38 C.F.R. § 
4.104, Diagnostic Code 7000.  A 100 percent rating for 
valvular heart disease was warranted for definite enlargement 
of the heart confirmed by roentgenogram and clinically; 
rales, pretibial pitting at the end of the day or other 
definite signs of beginning congestive heart failure; more 
than sedentary employment is precluded.

Under the current rating criteria for valvular heart disease, 
effective January 12, 1998, a 60 percent rating for valvular 
heart disease is warranted if there has been more than one 
episode of congestive heart failure in the past year; or; 
where a workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness or 
syncope, or; where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7000.  A rating of 100 percent disability for 
valvular heart disease is warranted for: chronic congestive 
heart failure, or; conditions where a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; where there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent.

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) has 
held that, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, pursuant to Rhodan v. West, 12 Vet. 
App. 55 (1998), the old rating criteria is for application 
previous to the effective date of the change and both the old 
and new rating criteria are for consideration as of the 
effective date of the regulatory change, January 12, 1998.

After considering all of the evidence of record, the Board 
finds that, although there was, in 1996, some evidence of 
mild cardiomegaly and a diagnosis of congestive heart 
failure, pertinent criteria for a 100 percent rating under 
both the old rating criteria are not shown to exist.  Under 
the current criteria, the most recent VA examination 
findings, in June 1998, reflect no evidence of congestive 
heart failure within the past year, show that the veteran had 
a workload of 5 to 7 METs and are negative for evidence of 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  In fact, a May 1998 ejection fraction 
was recorded as 40 percent, well within that described for a 
60 percent rating.  

Moreover, under the old criteria, the June 1998 VA examiner 
noted that the veteran did not have cardiomegaly.  The 
service-connected rheumatic heart disease does not preclude 
more than sedentary employment and there is no evidence of 
rales, pretibial pitting at the end of the day or other 
definite signs of beginning congestive heart failure.   In 
fact, the June 1998 examiner said there did not seem to be 
any evidence of congestive heart failure.  Additionally, the 
Board notes that the veteran has a history of smoking 
approximately one to one and one half packs of cigarettes per 
day for twenty years and, in the June 1998, the VA examiner 
attributed the veteran's dyspnea on exertion to a non-service 
connected disability, chronic bronchitis.

While the Board does not doubt the severity of the veteran's 
service-connected rheumatic heart disease, the medical 
evidence currently of record indicates that the present level 
of service-connected disability does not warrant an increased 
rating.  Although congestive heart failure was diagnosed in 
November 1996, that was not found on VA examination in June 
1998.  While in April 1998, the veteran's limiting factor for 
exertion was dyspnea at a level of approximately 3 METs, in 
June 1998, the same VA examiner reported exertional angina at 
approximately 5 METs with limitation at approximately 7 METs 
of activity, reflecting modest improvement.  Finally, as 
previously noted, the veteran's main complaint of dyspnea on 
exertion was attributed to a non-service connected 
disability.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for a disability 
rating higher than 60 percent for his service-connected 
rheumatic heart disease.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.104, Diagnostic Code 7000.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to an increased rating for rheumatic heart 
disease is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

